                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


IN RE:
                                                     Case No. 3:19-bk-00690
DAVID KEVIN SHARP,                                   Chapter 11
                                                     Judge Harrison
   Debtor.


              BANK OF AMERICA, N.A.’S OBJECTION TO CONFIRMATION

         COMES NOW, Bank of America, N.A. (“BANA”), and files this Objection to

Confirmation of the Debtor’s Chapter 11 Plan [Doc. 27] (the “Plan”), respectfully showing this

Honorable Court as follows:

         1.    BANA is the holder of a secured claim evidenced by a mortgage securing a

condominium located at 112 Seascape Drive, Unit 410, Miramar Beach, Florida 32550 (the

“Property”). The Property is worth at least $415,000.00 and BANA is the only lienholder. See

[Doc. 38].

         2.    On March 14, 2008, the Debtor and his wife, Annette D. Sharp, obtained a

mortgage loan from Countrywide Bank, FSB in the original principal amount of $388,000.00.

This indebtedness is evidenced by a promissory note (the “Note”). A true and correct copy of the

Note is attached hereto as Exhibit “A”. Repayment of the Note is secured by a mortgage

encumbering the Property (the “Mortgage”). A true and correct copy of the Mortgage is attached

hereto as Exhibit “B”.

         3.    The Note provides for interest to accrue at 5.125% with a maturity date of April 1,

2023.

         4.    BANA intends to file a proof of claim in the approximate amount of $139,112.27.


                                                1

Case 3:19-bk-00690       Doc 41    Filed 04/10/19 Entered 04/10/19 14:15:24           Desc Main
                                  Document      Page 1 of 21
         5.       The Plan treats BANA’s claim in Class 2 and provides for payment of

$136,508.38 at 4% interest over 180 months. In other words, it decreases the amount owed 1,

decreases the interest rate, and extends the maturity date from 2023 to 2034.

         6.       BANA objects to its proposed treatment for the following reasons:

                  a. BANA is an oversecured creditor and the Plan does not pay it in full, in

                      violation of 11 U.S.C. § 1129(b)(2)(A)(i)(II); and

                  b. BANA objects to the reduction in the interest rate and extension of the

                      maturity date as not being fair and equitable in violation of 11 U.S.C. 11

                      U.S.C. § 1129(b).

         WHEREFORE, BANA respectfully requests that this Court inquire into the matters

raised herein and deny confirmation of the Plan.

         Respectfully submitted, this 10th day of April, 2019.

                                                               /s/ Bret J. Chaness
                                                               BRET J. CHANESS (BPR # 31643)
                                                               RUBIN LUBLIN TN, PLLC
                                                               3145 Avalon Ridge Place, Suite 100
                                                               Peachtree Corners, Georgia 30071
                                                               (678) 281-2730 (Telephone)
                                                               (404) 921-9016 (Facsimile)
                                                               bchaness@rubinlublin.com

                                                               Attorney for Bank of America, N.A.




1
 This is believed to simply be a mistake due to a proof of claim not being filed yet, and all indications are that the
Debtor intends to pay BANA in full.

                                                          2

Case 3:19-bk-00690           Doc 41       Filed 04/10/19 Entered 04/10/19 14:15:24                      Desc Main
                                         Document      Page 2 of 21
                               CERTIFICATE OF SERVICE

       I hereby certify that on April 10, 2019, a copy of the within and foregoing has been

served via CM/ECF and U.S. First Class Mail, postage prepaid, on the following:

       Henry E Hildebrand IV
       DUNHAM HILDEBRAND, PLLC
       1704 Charlotte Avenue, Suite 105
       NASHVILLE, TN 37203

       David Kevin Sharp
       3021 St. Johns Drive
       Murfreesboro, TN 37129

       US Trustee
       Office of the United States Trustee
       701 Broadway STE 318
       Nashville, TN 37203-3966


                                                   /s/ Bret J. Chaness
                                                   BRET J. CHANESS (BPR # 31643)




                                              3

Case 3:19-bk-00690      Doc 41    Filed 04/10/19 Entered 04/10/19 14:15:24        Desc Main
                                 Document      Page 3 of 21
Case 3:19-bk-00690   Doc 41
                                 Exhibit A
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document      Page 4 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                 Exhibit A
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document      Page 5 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document      Page 6 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document      Page 7 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document      Page 8 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document      Page 9 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document     Page 10 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document     Page 11 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document     Page 12 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document     Page 13 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document     Page 14 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document     Page 15 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document     Page 16 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document     Page 17 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document     Page 18 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document     Page 19 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document     Page 20 of 21
                                                                          Desc Main
Case 3:19-bk-00690   Doc 41
                                  Exhibit B
                               Filed 04/10/19 Entered 04/10/19 14:15:24
                              Document     Page 21 of 21
                                                                          Desc Main
